FORM 10-Q SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission File Number 001-33034 BMB MUNAI, INC. (Exact name of registrant as specified in its charter) Nevada 30-0233726 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 202 Dostyk Ave, 4th Floor Almaty, Kazakhstan (Address of principal executive offices) (Zip Code) +7 (727) 237-51-25 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filed, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated Filer o Accelerated Filer o Non-accelerated Filer o Smaller Reporting Company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) Yes o No x As of November 10, 2011, the registrant had 55,787,554 shares of common stock, par value $0.001, issued and outstanding. BMB MUNAI, INC. FORM 10-Q TABLE OF CONTENTS PART I — FINANCIAL INFORMATION Page Item 1. Unaudited Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets as ofSeptember 30, 2011 and March 31, 2011 3 Condensed Consolidated Statements of Operations for the Three and Six Months Ended September 30, 2011 and 2010 4 Condensed Consolidated Statements of Cash Flows for the Six Months Ended September 30, 2011 and 2010 5 Notes to Condensed Consolidated Financial Statements 7 Item 2.Management’s Discussion and Analysis of Financial Conditionand Results of Operations 27 Item 3.Qualitative and Quantitative Disclosures About Market Risk 35 Item 4.Controls and Procedures 35 PART II — OTHER INFORMATION Item 1.Legal Proceedings 35 Item 1A.Risk Factors 36 Item 6.Exhibits 36 Signatures 37 2 PART I - FINANCIAL INFORMATION Item 1 - Unaudited Condensed Consolidated Financial Statements BMB MUNAI, INC. CONDENSED CONSOLIDATED BALANCE SHEETS Notes September 30, 2011 (unaudited) March 31, 2011 (unaudited) ASSETS CURRENT ASSETS Cash and cash equivalents 3 $ 51,827,747 $ 426,045 Promissory notes receivable 4 Prepaid expenses and other assets, net 5 Restricted cash 6 - Current assets from discontinued operations 6 - Total current assets LONG TERM ASSETS Other fixed assets, net Convertible notes issue cost 7 - Long term assets from discontinued operations 6 - Total long term assets TOTAL ASSETS $ 88,388,737 $ 320,534,366 LIABILITIES AND SHAREHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable $ 293,919 $ 767,489 Accrued coupon payment 7 - Taxes payable, accrued liabilities and other payables - Other short-term liabilities Accrued consulting and extraordinary event payments 10 - Current liabilities from discontinued operations - Total current liabilities LONG TERM LIABILITIES Convertible notes issued, net 7 - Deferred taxes - Long term liabilities from discontinued operations 6 - Total long term liabilities - COMMITMENTS AND CONTINGENCIES 10 - - SHAREHOLDERS’ EQUITY Preferred stock - $0.001 par value; 20,000,000 shares authorized; no shares issued or outstanding 8 - - Common stock - $0.001 par value; 500,000,000 shares authorized, 55,787,554 shares outstanding, respectively 8 Additional paid in capital 8 Retained earnings (accumulated deficit) Total shareholders’ equity TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ 88,388,737 $ 320,534,366 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 BMB MUNAI, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Three months ended September 30, Six months ended September 30, Notes (unaudited) (unaudited) (unaudited) (unaudited) REVENUES $- $- $- $- COSTS AND OPERATING EXPENSES General and administrative Interest expense 7 Amortization and depreciation Total costs and operating expenses LOSS FROM OPERATIONS OTHER (EXPENSE)/INCOME Foreign exchange loss, net Interest income Other (expense)/income, net Total other expense LOSS FROM CONTINUING OPERATIONS LOSS ON SALE OF EMIR OIL - - INCOME FROM DISCONTINUED OPERATIONS 6 NET INCOME/(LOSS) $ (142,869,235) $ (556,420) $ (138,544,003) $ 315,448 BASIC NET LOSS PER COMMON SHARE FROM CONTINUING OPERATIONS 9 $ (2.62) $ (0.07) $ (2.70) $ (0.13) DILUTED NET LOSS PER COMMON SHARE FROM CONTINUING OPERATIONS 9 $ (2.62) $ (0.07) $ (2.70) $ (0.13) BASIC NET INCOME PER COMMON SHARE FROM DISCONTINUED OPERATIONS 9 $ 0.06 $ 0.06 $ 0.21 $ 0.14 DILUTED NET INCOME PER COMMON SHARE FROM DISCONTINUED OPERATIONS 9 $ 0.06 $ 0.06 $ 0.21 $ 0.14 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 BMB MUNAI, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Six months ended September 30, Notes (unaudited) (unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ $ Adjustments to reconcile net income to net cash provided by operating activities: Income from discontinued operations 6 Depreciation and amortization Interest expense 7 Loss on sale of Emir Oil 6 - Loss on disposal of fixed assets - Stock based compensation expense - Changes in operating assets and liabilities Decrease/(increase) in prepaid expenses and other assets Decrease/(increase) in accounts payable Increase in taxes payables and accrued liabilities Net cash used in operating activities – continuing operations Net cash provided by operating activities – discontinued operations 6 Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Investment in short term notes receivable 4 - Purchase and development of oil and gas properties - Proceed from sale of Emir Oil - Purchase of other fixed assets Net cash provided by investing activities – continuing operations Net cash used in investing activities – discontinued operations 6 Net cash provided by/(used in) investing activities CASH FLOWS FROM FINANCING ACTIVITIES: Payment from redemption of convertible notes 7 - Cash paid for convertible notes coupon 7 Intercompany advances(1) Net cash provided by/(used in) financing activities – continuing operations Net cash used in financing activities – discontinued operations(2) 6 Net cash used in financing activities NET CHANGE IN CASH AND CASH EQUIVALENTS NET CHANGE IN CASH AND CASH EQUIVALENTS from discontinued operations NET CHANGE IN CASH AND CASH EQUIVALENTS from continuing operations CASH AND CASH EQUIVALENTS at beginning of period CASH AND CASH EQUIVALENTS at end of period $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. Intercompany advances represent payments and receipts between BMB Munai and Emir and are shown to break out the activity between continuing and discontinuing operations. Intercompany advances are eliminated and do not appear on the condensed consolidated balance sheets. Includes intercompany advances activity. 5 BMB MUNAI, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (CONTINUED) Six months ended September 30, 2011 September 30, 2010 Reconciliation of cash and cash equivalents at end of period to Condensed Consolidated Balance Sheet Cash and cash equivalents $ 51,827,747 $ 3,020,053 Restricted cash - Cash and cash equivalents at end of period $ 87,827,747 $ 3,020,053 Six months ended September 30, (unaudited) (unaudited) Non-Cash Investing and Financing Activities Transfer of inventory and prepayments for materials used in oil and gas projects to oil and gas properties 6 $ 1,198,675 $ 1,361,364 Depreciation on other fixed assets capitalized as oil and gas properties 6 Accrued non-cash share based obligations capitalized as part of oil and gas properties 6 - The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 6 BMB MUNAI, INC. NOTES TO THE UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2011 NOTE 1 - DESCRIPTION OF BUSINESS BMB Munai, Inc., is a Nevada corporation that originally incorporated in the State of Utah in 1981.Since 2003, the Company’s business activities have focused on oil and natural gas exploration and production in the Republic of Kazakhstan (also referred to herein as the “ROK” or “Kazakhstan”). On February 14, 2011, the Company entered into a Participation Interest Purchase Agreement (the “Purchase Agreement”) with MIE Holdings Corporation (HKEx: 1555), a company with limited liability organized under the laws of the Cayman Islands (“MIE”), and its subsidiary, Palaeontol B.V., a company organized under the laws of the Netherlands (“Palaeontol”), pursuant to which the Company agreed to sell all of its interest in its wholly owned subsidiary Emir Oil, LLP (“Emir Oil”) to Palaeontol (the “Sale”)The initial purchase price is $170 million and is subject to various closing adjustments and the deposit of $36 million in escrow to be held for a period of twelve months following the closing for indemnification purposes. On September 19, 2011 the Company completed the sale of all of its interests in Emir Oil to a subsidiary of MIE. In connection with the closing of the Sale, the Company voluntary delisted its common stock from the NYSE Amex (the “Amex”), which became effective following the close of business on September 29, 2011. The Company’s common stock is now quoted over-the-counter on the OTCQB, stock symbol “BMBM”. In connection with the closing of the Sale, on September 21, 2011, the Company completed its mandatory redemption (the “Redemption”) of its $61.4 million in principal amount of 10.75% Convertible Senior Notes due 2013, pursuant to the Amended and Restated Indenture, dated as of March 4, 2011, between the Company and The Bank of New York Mellon, as trustee. The Company has a representative office in Almaty, Republic of Kazakhstan. NOTE 2 - SIGNIFICANT ACCOUNTING POLICIES Basis of presentation The Company’s unaudited condensed consolidated financial statements present the consolidated results of BMB Munai, Inc., including the results of its wholly owned subsidiary, Emir Oil until September 19, 2011. All significant inter-company balances and transactions have been eliminated from the unaudited condensed consolidated financial statements. 7 BMB MUNAI, INC. NOTES TO THE UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2011 Certain reclassifications have been made in the financial statements for the six months endedSeptember 30, 2010to conform to the September 30, 2011classification of discontinued operations. These classifications were made because of the sale of Emir Oil. Going concern With the sale of Emir Oil, the Company has no continuing operations that result in positive cash flow, which raises substantial doubt about its ability to continue as a going concern. Subsequent event On October 24, 2011 the Company declared and made a cash distribution of $1.04 per share to common stockholders of record on October 10, 2011. The total amount distributed to common stockholders was $45,018,342. The initial distribution amount was determined after giving effect to the estimated closing adjustments and escrow amount and the repayment of the Company's 10.75% Convertible Senior Notes and after providing for the payment of or reserve for other anticipated liabilities and transaction costs. In connection with the Sale, Boris Cherdabayev, the chairman of the Company’s board of directors, and Toleush Tolmakov, an executive officer of the Company, agreed to contribute into the escrow at closing the entirety of the cash distribution, approximately $13 million, they otherwise would have been entitled to receive from the Company in the initial cash distribution.Messrs. Cherdabayev and Tolmakov are the record or beneficial holders of 6,248,727 shares and 6,251,960 shares of Company common stock, respectively.Messrs. Cherdabayev and Tolmakov agreed to defer until the anticipated second cash distribution, if any, their portion of the initial cash distributionand have put at risk the entire value of their common stock for the Company’s indemnification purposes. Use of estimates The preparation of unaudited condensed consolidated financial statements in conformity with US GAAP requires management to make estimates and assumptions that affect certain reported amounts of assets and liabilities and the disclosures of contingent assets and liabilities at the date of the unaudited condensed consolidated financial statements and revenues and expenses during the reporting period. Accordingly, actual results could differ from those estimates and affect the results reported in these unaudited condensed consolidated financial statements. 8 BMB MUNAI, INC. NOTES TO THE UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2011 Concentration of credit risk Financial instruments that potentially subject the Company to a concentration of credit risk consist principally of cash and accounts receivable. The Company places its cash with high credit quality financial institutions. Foreign currency translation Transactions denominated in foreign currencies are reported at the rates of exchange prevailing at the date of the transaction. Monetary assets and liabilities denominated in foreign currencies are translated to United States Dollars at the rates of exchange prevailing at the balance sheet dates. Any gains or losses arising from a change in exchange rates subsequent to the date of the transaction are included as an exchange gain or loss in the unaudited condensed consolidated statements of operations. Share-based compensation The Company accounts for options granted to non-employees at their fair value in accordance with FASC Topic 718 – Stock Compensation. Share-based compensation is determined as the fair value of the equity instruments issued. The measurement date for these issuances is the earlier of the date at which a commitment for performance by the recipient to earn the equity instruments is reached or the date at which the recipient’s performance is complete. Stock options granted to the “selling agents” in private equity placement transactions have been offset against the proceeds as a cost of capital. Stock options and stocks granted to other non-employees are recognized in the unaudited condensed consolidated statements of operations. The Company has a stock option plan as described in Note 8. Compensation expense for options and stock granted to employees is determined based on their fair values at the time of grant, the cost of which is recognized in the unaudited condensed consolidated statements of operations over the vesting periods of the respective options. Share-based compensation incurred for the six months ended September 30, 2010 was $833,650. We did not incur any share-based compensation expense for the six months ended September 30, 2011. 9 BMB MUNAI, INC. NOTES TO THE UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2011 Income taxes Provisions for income taxes are based on taxes payable or refundable for the current year and deferred taxes. Deferred taxes are provided on differences between the tax bases of assets and liabilities and their reported amounts in the financial statements, and tax carryforwards. Deferred tax assets and liabilities are included in the financial statements at currently enacted income tax rates applicable to the period in which the deferred tax assets and liabilities are expected to be realized or settled. As changes in tax laws or rates are enacted, deferred tax assets and liabilities are adjusted through the provision for income taxes. Fair value of financial instruments The carrying values reported for cash equivalents, accounts receivable, accounts payable and accrued liabilities approximate their respective fair values in the accompanying balance sheet due to the short-term maturity of these financial instruments. Cash and cash equivalents The Company considers all demand deposits, money market accounts and marketable securities purchased with an original maturity of six months or less to be cash and cash equivalents. The fair value of cash and cash equivalents approximates their carrying amounts due to their short-term maturity. Other fixed assets Other fixed assets are valued at historical cost adjusted for impairment loss less accumulated depreciation. Historical cost includes all direct costs associated with the acquisition of the fixed assets. Depreciation of other fixed assets is calculated using the straight-line method based upon the following estimated useful lives: Vehicles 3-5 years Office equipment 3-5 years Software 3-4 years Furniture and fixtures 2-7 years Maintenance and repairs are charged to expense as incurred. Renewals and betterments are capitalized as leasehold improvements, which are amortized on a straight-line basis over the shorter of their estimated useful lives or the term of the lease. 10 BMB MUNAI, INC. NOTES TO THE UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2011 Other fixed assets of the Company are evaluated annually for impairment. If the sum of expected undiscounted cash flows is less than net book value, unamortized costs of other fixed assets will be reduced to a fair value. Based on the Company’s analysis at September 30, 2011, no impairment of other assets is necessary. Convertible notes payable issue costs The Company recognizes convertible notes payable issue costs on the balance sheet as deferred charges, and amortizes the balance over the term of the related debt. The Company classifies cash payments for bond issue costs as a financing activity. The Company capitalized cash payments for bond issue costs as part of oil and gas properties in periods of drilling activities. Functional currency The Company makes its principal investing and financing transactions in U.S. Dollars and the U.S. Dollar is therefore its functional currency. Income per common share Basic income per common share is computed by dividing net income by the weighted-average number of common shares outstanding during the period. Diluted income per share reflects the potential dilution that could occur if all contracts to issue common stock were converted into common stock, except for those that are anti-dilutive. New accounting policies Disclosures about Fair Value Measurements –In January 2010, the FASB issued new authoritative guidance regarding“Improving Disclosures about Fair Value Measurements and Disclosures” that requires additional disclosure of transfers in and out of Level 1 and 2 measurements and the reasons for the transfers, and a gross presentation of activity within the Level 3 roll forward. The guidance also includes clarifications to existing disclosure requirements on the level of disaggregation and disclosures regarding inputs and valuation techniques. The guidance is effective for the first interim or annual reporting period beginning after December15, 2009, except for the gross presentation of the Level 3 roll forward information, which is required for annual reporting periods beginning after December15, 2010 and for interim reporting periods within those years. The Company adopted the guidance on April1, 2010, except for requirements regarding the gross presentation of Level 3 roll forward information, which the Company adopted on April1, 2011. Because this guidance only requires additional disclosures, it did not have a significant impact on the Company’s financial statements, nor is it expected to have an impact in future periods. 11 BMB MUNAI, INC. NOTES TO THE UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2011 NOTE 3 - CASH AND CASH EQUIVALENTS As of September 30, 2011 and March 31, 2011 cash and cash equivalents included: September 30, 2011 March 31, 2011 US Dollars $ 87,786,905 $ 274,870 Foreign currency Total cash and cash equivalents Less restricted cash - Cash and cash equivalents – unrestricted $ 51,827,747 $ 426,045 As of September 30, 2011 and March 31, 2011, cash and cash equivalents included $21,824 and $21,823, respectively placed in money market funds having 30 day simple yields of 0.01%. In accordance with the Purchase Agreement, the Company has placed the $36 million in cash in escrow to indemnify the buyer for losses arising from the Company’s breaches of representations and warranties, failure to perform covenants, ongoing litigation matters, compliance with (and validity of) Emir Oil’s exploration contract, transfer of certain payables, defects in ownership of certain facilities and pipelines, or violations of applicable environmental law. The maximum indemnification obligation of the Company is limited to $39 million except with respect to losses arising out of fraud or criminal misconduct. NOTE 4 – PROMISSORY NOTES RECEIVABLE On December 17, 2010 the Company entered into agreement with Montclair Technology, LLC (the “Borrower”) and Michael Williams (the “Guarantor’) to loan funds to the Borrower in an amount of up to $200,000. The Guarantor owns a patent and has proprietary know-how to develop oil refining and regeneration plants and Borrower desires to grant the Company a license to use and employ the technology. As further inducement for the Company to loan funds to the Borrower, Guarantor has agreed to guarantee Borrower’s obligations under any promissory note made by Borrower pursuant to this agreement. 12 BMB MUNAI, INC. NOTES TO THE UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2011 On December 17, 2010, Borrower issued the Company a Promissory note for $50,000 with interest rate of 18% per annum. The outstanding principal sum and all accrued and unpaid interest or other sums under this Promissory note shall be payable one year after the December 17, 2010. Borrower may prepay any or all accrued and unpaid interest and unpaid principal at any time without penalty. After the first transfer in December 2010, the Company made additional transfers starting January 19, 2011 through September 27, 2011 in the amount of $150,000. As a result the Company treated the loan as a Promissory note receivable in its financial statements. At September 30, 2011 Promissory notes receivable amounted to $220,875, with $200,000 principal amount and $20,875 representing the amount of interest accrued. NOTE 5 - PREPAID EXPENSES AND OTHER ASSETS Prepaid expenses and other assets as of September 30, 2011 and March 31, 2011, were as follows: September 30, 2011 March 31, 2011 Advances for services $ 24,839 $ 31,375 Other $ 67,444 $ 74,041 NOTE 6 – DISCONTINUED OPERATIONS AND SALE OF EMIR OIL Emir Oil LLP On September 19, 2011 the Company completed the sale of all of its interests in Emir Oil LLP to a subsidiary of MIE Holdings Corporation.In anticipation of the sale of Emir Oil all operations of Emir Oil have been reclassified as discontinued operations. The sale of Emir Oil LLP was valued at $170 million in cash, net of $10.4 million in purchase adjustments. In accordance with the Purchase Agreement, the Company has placed the $36 million in cash in escrow to indemnify the buyer for losses arising from the Company’s breaches of representations and warranties, failure to perform covenants, ongoing litigation matters, compliance with (and validity of) Emir Oil’s exploration contract, transfer of certain payables, defects in ownership of certain facilities and pipelines, or violations of applicable environmental law. Defense of such claims may result in additional costs to maintain the Company’s interest in the restricted cash or to limit potential liability. In the event that claims are successful, the balance payable to the buyer may include cash amounts in excess of the $36 million escrowed, including potentially an additional $3 million up to a total of $39 million under certain conditions. Accordingly, at September 30, 2009, the Company has classified the $36 million held in escrow as restricted cash, as a current asset. 13 BMB MUNAI, INC. NOTES TO THE UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2011 The following is the summary of the net assets sold at September 19, 2011 and the resulting loss on sale: September 19, 2011 ASSETS Cash and cash equivalents $ 4,662,787 Trade accounts receivable Prepaid expenses and other assets, net Oil and gas properties, full cost method, net Gas utilization facility, net Inventories for oil and gas projects Prepayments for materials used in oil and gas projects Other fixed assets, net Long term VAT recoverable Restricted cash TOTAL ASSETS $ 332,843,776 LIABILITIES Accounts payable $ (29,330,297) Taxes payable Accrued liabilities and other payables Liquidation fund Deferred tax liabilities Capital lease liability TOTAL LIABILITIES Net assets sold Tax effect of sale Net sale value Loss on sale of Emir Oil $ (127,147,771) 14 BMB MUNAI, INC. NOTES TO THE UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2011 The assets and liabilities of Emir Oil have been classified on the balance sheet as discontinued operations. The asset and liabilities comprising the balances, as classified in our balance sheets consist of: September 30, 2011 March 31, 2011 ASSETS CURRENT ASSETS Cash and cash equivalents $- $ 1,345,504 Trade accounts receivable - Prepaid expenses and other assets, net - Total current assets - LONG TERM ASSETS Oil and gas properties, full cost method, net - Gas utilization facility, net - Inventories for oil and gas projects - Prepayments for materials used in oil and gas projects - Other fixed assets, net - Long term VAT recoverable - Restricted cash - Total long term assets - TOTAL ASSETS $- $ 318,979,005 LIABILITIES CURRENT LIABILITIES Accounts payable $- $ 20,608,547 Taxes payable - Accrued liabilities and other payables - Total current liabilities - LONG TERM LIABILITIES Liquidation fund - Deferred tax liabilities - Capital lease liability - Total long term liabilities - TOTAL LIABILITIES $- $ 33,724,829 15 BMB MUNAI, INC. NOTES TO THE UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2011 The components of discontinued operations for six months ended September 30, 2011 and 2010 were as follows: Three months ended Six months ended September 30, 2011 September 30, 2010 September 30, 2011 September 30, 2010 Revenue $ 16,610,716 $ 12,339,967 $ 41,633,064 $ 25,127,813 Operating expenses Other (income)/expense Discontinued operations $ 3,245,649 $ 3,286,288 $ 11,899,714 $ 7,231,448 Accounting policies – Discontinued operations Oil and gas properties The Company follows the full cost method of accounting for oil and gas properties.Under this method, all costs associated with acquisition, exploration and development of oil and gas properties are capitalized.Costs capitalized include acquisition costs, geological and geophysical expenditures and costs of drilling and equipping productive and non-productive wells.Drilling costs include directly related overhead costs.These costs do not include any costs related to production, general corporate overhead or similar activities.Under this method of accounting, the cost of both successful and unsuccessful exploration and development activities are capitalized as property and equipment.Proceeds from the sale or disposition of oil and gas properties are accounted for as a reduction to capitalized costs unless a significant portion of the Company’s proved reserves are sold (greater than 25 percent), in which case a gain or loss is recognized. Capitalized costs less accumulated depletion and related deferred income taxes shall not exceed an amount (the full cost ceiling) equal to the sum of: a) the present value of estimated future net revenues computed by applying current prices of oil and gas reserves to estimated future production of proved oil and gas reserves, less estimated future expenditures (based on current costs) to be incurred in developing and producing the proved reserves computed using a discount factor of ten percent and assuming continuation of existing economic conditions; b) plus the cost of properties not being amortized; c) plus the lower of cost or estimated fair value of unproven properties included in the costs being amortized; d) less income tax effects related to differences between the book and tax basis of the properties. 16 BMB MUNAI, INC. NOTES TO THE UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2011 Given the volatility of oil and gas prices, it is reasonably possible that the estimate of discounted future net cash flows from proved oil and gas reserves could change.If oil and gas prices decline, even if only for a short period of time, it is possible that impairment of the Company’s oil and gas properties could occur.In addition, it is reasonably possible that impairments could occur if costs are incurred in excess of any increases in the cost ceiling, revisions to proved oil and gas reserves occur or if properties are sold for proceeds less than the discounted present value of the related proved oil and gas reserves. All geological and geophysical studies, with respect to the licensed territory, have been capitalized as part of the oil and gas properties. The Company’s oil and gas properties primarily include the value of the license and other capitalized costs. All capitalized costs of oil and gas properties, including the estimated future costs to develop proved reserves and estimated future costs to plug and abandon wells and costs of site restoration, less the estimated salvage value of equipment associated with the oil and gas properties, are amortized on the unit-of-production method using estimates of proved reserves as determined by independent engineers. Ceiling test Capitalized oil and gas properties are subject to a “ceiling test.”The full cost ceiling test is an impairment test prescribed by Rule 4-10 of SEC Regulation S-X.The test determines a limit, or ceiling, on the book value of oil and gas properties.That limit is basically the after tax present value of the future net cash flows from proved crude oil and natural gas reserves.This ceiling is compared to the net book value of the oil and gas properties reduced by any related deferred income tax liability.If the net book value reduced by the related deferred income taxes exceeds the ceiling, impairment or non-cash write down is required.Ceiling test impairment can cause a significant loss for a particular period; however, future depletion expense would be reduced. Risks and uncertainties The ability of the Company to realize the carrying value of its assets is dependent on being able to develop, transport and market oil and gas. Currently exports from the Republic of Kazakhstan are primarily dependent on transport routes either via rail, barge or pipeline, through Russian territory. Domestic markets in the Republic of Kazakhstan historically and currently do not permit world market price to be obtained. Management believes that over the life of the project, transportation options will improve as additional pipelines and rail-related infrastructure are built that will increase transportation capacity to the world markets; however, there is no assurance that this will happen in the near future. 17 BMB MUNAI, INC. NOTES TO THE UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2011 Recognition of revenue and cost Revenue and associated costs from the sale of oil are charged to the period when persuasive evidence of an arrangement exists, the price to the buyer is fixed or determinable, collectability is reasonably assured, delivery of oil has occurred or when ownership title transfers. Produced but unsold products are recorded as inventory until sold. Export duty In December 2008 the Government of the Republic of Kazakhstan issued a resolution that cancelled the export duty effective January 26, 2009 for companies operating under the new tax code. In July 2010 the Government of the Republic of Kazakhstan issued a resolution which reenacted export duty for several products (including crude oil). The Company became subject to the export duty in September 2010. The export duty is calculated based on a fixed rate of $20 per ton, or approximately $2.60 per barrel exported. The export duty fees are expensed as incurred and classified as costs and operating expenses. In January 2011 the Government of the Republic of Kazakhstan increased the fixed rate for duty from $20 per ton to $40 per ton, or approximately $5.20 per barrel exported. Mineral extraction tax The mineral extraction tax replaced the royalty expense the Company had paid. The rate of this tax depends on annual production output. The new code currently provides for a 5% mineral extraction tax rate on production sold to the export market, and a 2.5% tax rate on production sold to the domestic market. The mineral extraction tax expense is reported as part of oil and gas operating expense. Rent export tax This tax is calculated based on the export sales price and ranges from as low as 0%, if the price is less than $40 per barrel, to as high as 32%, if the price per barrel exceeds $190. Rent export tax is expensed as incurred and is classified as costs and operating expenses. 18 BMB MUNAI, INC. NOTES TO THE UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2011 Prepayments for materials used in oil and gas projects The Company periodically makes prepayments for materials used in oil and gas projects. These prepayments are presented as long term assets due to their transfer to oil and gas properties after materials are supplied and the prepayments are closed. Inventories Inventories of equipment for development activities, tangible drilling materials required for drilling operations, spare parts, diesel fuel, and various materials for use in oil field operations are recorded at the lower of cost and net realizable value. Under the full cost method, inventory is transferred to oil and gas properties when used in exploration, drilling and development operations in oilfields. Inventories of crude oil are recorded at the lower of cost or net realizable value. Cost comprises direct materials and, where applicable, direct labor costs and overhead, which has been incurred in bringing the inventories to their present location and condition. Cost is calculated using the weighted average method. Net realizable value represents the estimated selling price less all estimated costs to completion and costs to be incurred in marketing, selling and distribution. The Company periodically assesses its inventories for obsolete or slow moving stock and records an appropriate provision, if there is any. The Company has assessed inventory at September 30, 2011 and no provision for obsolete inventory has been provided. Liquidation fund Liquidation fund (site restoration and abandonment liability) is related primarily to the conservation and liquidation of the Company’s wells and similar activities related to its oil and gas properties, including site restoration. Management assessed an obligation related to these costs with sufficient certainty based on internally generated engineering estimates, current statutory requirements and industry practices. The Company recognized the estimated fair value of this liability. These estimated costs were recorded as an increase in the cost of oil and gas assets with a corresponding increase in the liquidation fund which is presented as a long-term liability. The oil and gas assets related to liquidation fund are depreciated on the unit-of-production basis separately for each field. An accretion expense, resulting from the changes in the liability due to passage of time by applying an interest method of allocation to the amount of the liability, is recorded as accretion expenses in the unaudited condensed consolidated statements of operations. 19 BMB MUNAI, INC. NOTES TO THE UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2011 The adequacies of the liquidation fund are periodically reviewed in the light of current laws and regulations, and adjustments made as necessary. Other fixed assets Other fixed assets are valued at historical cost adjusted for impairment loss less accumulated depreciation. Historical cost includes all direct costs associated with the acquisition of the fixed assets. Depreciation of other fixed assets is calculated using the straight-line method based upon the following estimated useful lives: Buildings and improvements 7-10 years Machinery and equipment 6-10 years Vehicles 3-5 years Office equipment 3-5 years Software 3-4 years Furniture and fixtures 2-7 years Maintenance and repairs are charged to expense as incurred. Renewals and betterments are capitalized as leasehold improvements, which are amortized on a straight-line basis over the shorter of their estimated useful lives or the term of the lease. Other fixed assets of the Company are evaluated annually for impairment. If the sum of expected undiscounted cash flows is less than net book value, unamortized costs of other fixed assets will be reduced to a fair value. Based on the Company’s analysis at September 30, 2011, no impairment of other assets is necessary. NOTE 7 - CONVERTIBLE NOTES PAYABLE On September 21, 2011 the Company completed the mandatory Redemption of its $61.4 million in principal amount of 10.75% Convertible Senior Notes due 2013, pursuant to the Amended and Restated Indenture, dated as of March 4, 2011, between the Company and The Bank of New York Mellon, as trustee. Pursuant to the Amended and Restated Indenture, the Redemption was triggered by the closing of the Sale. The total amount paid in connection with the Redemption was $62,646,557, representing 100% of the Senior Notes’ outstanding principal amount, plus all accrued and unpaid interest thereon through the date of the Redemption. All of the Company’s obligations arising under the Amended and Restated Indenture, which governed the terms of the Senior Notes, were satisfied and discharged as of September 21, 2011. 20 BMB MUNAI, INC. NOTES TO THE UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2011 As of September 30, 2011 and March 31, 2011, the Senior Notes payable amount is presented as follows: September 30, 2011 March 31, 2011 Convertible notes redemption value $- $ 65,824,673 Unamortized discount - $- $ 61,703,728 As of September 30, 2011 and March 31, 2011, the Company has accrued interest of $0 and $1,430,108, respectively, relating to the outstanding Senior Notes outstanding. The Company has amortized the discount on the Senior Notes (difference between the redemption amount and the carrying amount as of the date of issue) in the amount of $0 and $1,703,728 as of September 30, 2011 and March 31, 2011, respectively. The carrying value of Senior Notes was accreted to the redemption value of $65,824,673. During the six months ended September 30, 2011 and September 30, 2010 the Company recorded interest expense in the amount of $3,551,022 and $2,203,132, respectively. NOTE 8 - SHAREHOLDERS’ EQUITY Share-Based Compensation On July 17, 2008 the shareholders of the Company approved the BMB Munai, Inc. 2009 Equity Incentive Plan (“2009 Plan”) to provide a means whereby the Company could attract and retain employees, directors, officers and others upon whom the responsibility for the successful operations of the Company rests through the issuance of equity awards. 5,000,000 common shares are reserved for issuance under the 2009 Plan. Under the terms of the 2009 Plan the board of directors determines the terms of the awards made under the 2009 Plan, within the limits set forth in the 2009 Plan guidelines. Common Stock Grants On January 1, 2010 the Company entered into Restricted Stock Grant Agreements with certain executive officers, directors, employees and outside consultants of the Company. The stock grants were approved by the Company board of directors and recommended by the compensation committee of the Company’s board of directors. The total number of shares granted was 1,500,000. All of the restricted stock grants were awarded on the same terms and subject to the same vesting requirements which vesting requirements, except as disclosed below, were satisfied by all grantees during the quarter ended March 31, 2011. 21 BMB MUNAI, INC. NOTES TO THE UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2011 One of the employees left the Company on June 30, 2010. According to the vesting terms, his restricted stock grant was forfeited back to the Company and non-cash compensation expense of $14,225 related to those restricted stock grants was reversed at June 30, 2010. Non-cash compensation expense in the amount of $833,650, which is net of the expense reversal discussed above, was recognized in the condensed consolidated statements of operations and condensed consolidated balance sheets for the six months ended September 30, 2010. Consulting Agreement On October 15, 2008 the MEMR increased Emir Oil’s contract territory from 460 square kilometers to 850 square kilometers. In connection with this extension, and any other territory extensions or acquisitions, the Consultant will be paid a share payment in restricted common stock for resources and reserves associated with any acquisition. The value of any acquisition property will be determined by reference to a 3D seismic study and a resource/reserve report by a qualified independent petroleum engineer acceptable to the Company. The acquisition value (“Acquisition Value”) will be equal to the total barrels of resources and reserves, as defined and determined by the engineering report multiplied by the following values: Resources at $.50 per barrel; Probable reserves at $1.00 per barrel; and Proved reserve at $2.00 per barrel. The number of shares to be issued to the Consultant shall be the Acquisition Value divided by the higher of $6.50 or the average closing price of the Company’s trading shares for the five trading days prior to the issuance of the reserve/resource report, provided that in no event shall the total number of shares issuable to the Consultant exceed more than a total of 4,000,000 shares. With the completion of the 3D seismic study the resources associated with the territory extension have now been determined and the Company anticipates compensation due to the consultant will be approximately 4,000,000 shares. On July 20, 2010 the Company incurred an obligation to issue 3,947,539 common shares to the Consultant as the success fee for assisting the Company to obtain an extension of the territory for exploration. The calculation for amount of shares to be issued was based on resource report, which confirms 51,318,000 barrels of oil on extended territory multiplied by $0.50 rate as per contract divided by $6.50.The shares have been valued at $0.56 per share, which was the closing market price of Company’s shares on July 20, 2010. As a result of this transaction $2,214,569 was capitalized to oil and gas properties. 22 BMB MUNAI, INC. NOTES TO THE UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2011 On November 18, 2010 3,947,539 common shares were issued to the Consultant for assisting the Company to obtain extension of the territory for exploration. NOTE 9 - EARNINGS PER SHARE INFORMATION The calculation of the basic and diluted earnings per share is based on the following data: Three months ended Six months ended September 30, 2011 September 30, 2010 September 30, 2011 September 30, 2010 Net loss from continuing operations $ (146,114,884) $ (3,842,708) $ (150,443,717) $ (6,916,000) Net income from discontinued operations Basic weighted-average common shares outstanding Effect of dilutive securities Warrants - Stock options - Non-vesting share grants - Dilutive weighted average common shares outstanding Basic loss per common share fromcontinuing operations $ (2.62) $ (0.07) $ (2.70) $ (0.13) Diluted loss per common share from continuing operations $ (2.62) $ (0.07) $ (2.70) $ (0.13) Basic income per common share from discontinuedoperations $ 0.06 $ 0.06 $ 0.21 $ 0.14 Diluted income per common share from discontinued operations $ 0.06 $ 0.06 $ 0.21 $ 0.14 Total basic income per common share $ (2.56) $ (0.01) $ (2.48) $ 0.01 Total diluted income per common share $ (2.56) $ (0.01) $ (2.48) $ 0.01 The diluted weighted average common shares outstanding for the six months ended September 30, 2011 and 2010 does not include the effect of potential conversion of certain warrants and stock options as their effects are anti-dilutive. 23 BMB MUNAI, INC. NOTES TO THE UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2011 The dilutive weighted average common shares outstanding for the six months ended September 30, 2011 and 2010, respectively, does not include the effect of the potential conversion of the Notes because the average market share price the six months ended September 30, 2011 and 2010 was lower than potential conversion price of the convertible notes for this period. The diluted weighted average common shares outstanding for the six months ended September 30, 2010 does not include the effect of the potential conversion of the Notes because conversion of the Notes is not contingent upon any market event. Rather, the Notes are convertible to common stock upon the first to occur of (a) the tenth New York business day following the Shelf Registration Statement Effective Date and (b) 13 July 2008. NOTE 10 - COMMITMENTS AND CONTINGENCIES – CONTINUING OPERATIONS Consulting Agreement with Boris Cherdabayev On December 31, 2009 the Company entered into a Consulting Agreement with Boris Cherdabayev, the Chairman of the Company’s board of directors. The Consulting Agreement became effective on January 1, 2010. Pursuant to the Consulting Agreement, in addition to his services as Chairman of the board of directors, Mr. Cherdabayev was to provide such consulting and other services as may reasonably be requested by Company management. The Consulting Agreement provides for an extraordinary event payment equal to the greater of $5,000,000 or the base compensation fee for the remaining initial term of the Consulting Agreement. Pursuant to the terms of the Consulting Agreement the Sale constituted an extraordinary event. In February 2011 Mr. Cherdabayev agreed to an amendment to his Consulting Agreement that will defer, until the escrow amount is released, the $5,000,000 extraordinary event payment that would otherwise have been payable to him in connection with the Sale.The amendment provides further, that the extraordinary event payment will be limited to the amount remaining in escrow if less than $5,000,000, with the possibility of it being reduced to $0 if the escrow amount is depleted entirely.Payment of this liability will be paid to Mr. Cherdabayev, if at all, before any escrow funds are otherwise distributed, as would have been the case had Mr. Cherdabayev not agreed to the amendment.
